Case: 12-60405       Document: 00512289419         Page: 1     Date Filed: 06/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 27, 2013
                                     No. 12-60405
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAKELINNE ROXANA LARIN-ZELAYA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A098 723 828


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Jakelinne Roxana Larin-Zelaya, a native and citizen of El Salvador, was
ordered removed in absentia in July 2005. More than six years later, she filed
a motion to reopen her immigration case, seeking to make applications for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). An immigration judge (IJ) denied Larin-Zelaya’s motion, finding
it untimely and determining that no exception existed under either 8 C.F.R.
§ 1003.23(b)(4)(i) or (ii) to excuse her untimely filing. The IJ additionally

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Case: 12-60405   Document: 00512289419     Page: 2   Date Filed: 06/27/2013

                                   No. 12-60405

declined to exercise his sua sponte authority to reopen the case. After Larin-
Zelaya appealed, the Board of Immigration Appeals (BIA) summarily affirmed
the IJ’s decision.
        Larin-Zelaya now petitions this court for review of the decisions below. We
review constitutional challenges de novo, see Altamirano-Lopez v. Gonzales, 435
F.3d 547, 549 (5th Cir. 2006), and denials of motions to reopen for an abuse of
discretion.    See Panjwani v. Gonzales, 401 F.3d 626, 632 (5th Cir. 2005)
(reviewing denial of untimely motion to reopen where alien sought to avail
himself of the exception for changed country conditions); Maknojiya v. Gonzales,
432 F.3d 588, 589 (5th Cir. 2005) (reviewing denial of motion to reopen removal
proceeding conducted in absentia). Where the BIA summarily affirms the IJ’s
decision without opinion, as herein, we review the IJ’s decision. Galvez-Vergara
v. Gonzales, 484 F.3d 798, 801 (5th Cir. 2007).
        Larin-Zelaya argues that the BIA’s failure to provide reasons for its
decision violated her due process rights. The BIA may affirm an IJ’s decision
without opinion, see 8 C.F.R. § 1003.1(e)(4), and such summary affirmance
procedures “do not violate due process.” See Soadjede v. Ashcroft, 324 F.3d 830,
832-33 (5th Cir. 2003). Larin-Zelaya additionally asserts conclusionally that the
BIA violated her equal protection rights by declining to remand her case back to
the IJ. By failing to brief this issue adequately, she has abandoned it. Id. at
833.
        As to the IJ’s decision, Larin-Zelaya does not challenge the finding that
she failed to make the showing required by § 1003.23(b)(4)(ii) to reopen her
removal proceedings to rescind the order of removal entered against her in
absentia; therefore, she has abandoned any challenge to that finding. See id.
As to the IJ’s determination that the exception set forth in § 1003.23(b)(4)(i) did
not apply to excuse the untimely filing of Larin-Zelaya’s motion to reopen, there
was no abuse of discretion. The exception applies only when an untimely motion
to reopen is for purposes of making an application for asylum, withholding of

                                         2
    Case: 12-60405      Document: 00512289419      Page: 3    Date Filed: 06/27/2013

                                   No. 12-60405

removal, or relief under the CAT and “is based on changed country conditions
arising in the country of nationality or the country to which removal has been
ordered, if such evidence is material and was not available and could not have
been discovered or presented at the previous proceeding.” § 1003.23(b)(4)(i); see
also 8 U.S.C. § 1229a(c)(7)(C)(ii).
      Here, Larin-Zelaya’s evidence failed to establish that conditions had
changed in El Salvador after her 2005 removal hearing. Specifically, the
evidence showed a history of domestic violence predating Larin-Zelaya’s 2005
hearing. Additionally, the evidence showed that, during the years after the
hearing, Larin-Zelaya’s personal circumstances had changed when she married
and had a child in the United States. These facts do not show changed country
conditions arising in El Salvador after July 2005.           See § 1003.23(b)(4)(i);
§ 1229a(c)(7)(C)(ii).
      Finally, as to Larin-Zelaya’s assertion that she was entitled to have her
removal proceedings reopened due to an intervening change in asylum law, any
alleged change in the asylum law of the United States, occurring after Larin-
Zelaya’s 2005 removal hearing, does not constitute changed country conditions.
See § 1003.23(b)(4)(i); § 1229a(c)(7)(C)(ii); see also Orellana-Santos v. Holder, 414
F. App’x 647, 648 (5th Cir. 2011) (citing Azanor v. Ashcroft, 364 F.3d 1013, 1022
(9th Cir. 2004)).
      Accordingly, the petition for review is DENIED.




                                         3